Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/04/2021 have been fully considered. Regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Shirata et al (2015/0032228), applicant’s arguments are interpreted as being directed to claim 1 only. First, applicant’s claim 1 is overly board contrasting with applicant’s narrow arguments. The rejection has two interpretations. First: Shirata et al teaches a relative position detector (position detecting device 60; see par. 0043) structured to detect a relative position, relative to a certain link unit (such as one of the upper link member or the lower link member) among the plurality of link units, of another link unit (such as the other of the upper link member to the lower link member).
Second: The plurality of link members 33, 34, includes 41, 42. The cylinder tube 41 and piston rod 42 are interpreted as links of the “multi-articulated link mechanism. Relative position detector 60 detects a relative position of the cylinder tube 41 and piston rod 42. The claims to do not prevent telescoping link mechanisms.

The election of species requirement was made final in the Non-final Office action dated 12/04/2020. Upon allowance of a claim, the rejoinder of claims 5-9 will be reconsidered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirata et al (2015/0032228).
Shirata teaches a multi-articulated link knee joint comprising a knee unit 30 including an upper link member 31 structured to rotate relative to a lower link member 32 by a multi-articulated link mechanism including a plurality of link members 33, 34, (and possibly 41, 42) including the upper link member and the lower link member.

    PNG
    media_image1.png
    707
    358
    media_image1.png
    Greyscale

The knee joint comprising a relative position detector (position detecting device 60; see par. 0043) structured to detect a relative position, relative to a certain link unit among the plurality of link units, of another link unit.
The knee joint further comprising an angle detector 80 structured to obtain a bending angle of the knee unit from the detected relative position.
2. The distance from the upper link member to the lower link member, or, the distance from link members 41 and 42.

4. The multi-articulated link knee joint according to claim 3, wherein the magnet is provided at the upper link unit, and the magnetic sensor is provided at the lower link unit. The magnet is considered at the upper link unit via 42. 
Alternatively, the upper link can be consider 42 and the lower link 41. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774